809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricardo PRICE, Plaintiff-Appellant,v.Robert M. LANDON, Sherman Townley, William A. Crenshaw,Defendants-Appellees.
No. 86-6600.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Jan. 5, 1987.

Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Ricardo Price, appellant pro se.  Michael A. Likavec, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
Ricardo Price appeals from the district court's order dismissing this complaint brought under 42 U.S.C. Sec. 1983.  Price alleged in his complaint that he was denied due process when his segregation status at Mecklenburg Correctional Center was upheld.  The matter was set for trial in the district court.  At the conclusion of Price's evidence, the district court granted a directed verdict for the defendants.  Finding no reversible error, we affirm.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.